internal_revenue_service number release date index number --------------------------------------------------- ------------------------------------------------------------ -------------------------------------------- ----------------------------------------- -------------------------- in re -------------------------- - - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi - plr-114847-04 date march ------------------------------------------------------------------------ decedent spouse trust -------------------- ---------------------------------------------------------- legend legend ---------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- trustee dear -------------- ----------------- ----------------- ----------------------- ------------------- --------------------------------------------------- ----------------------------------------- ------------- ------------- ------------- --------------------------------------- date date date date law firm law firm a b c this is in response to your letter dated date submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 and sec_301 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election and to allocate decedent’s generation- skipping transfer gst_exemption facts plr-114847-04 on date decedent created trust a revocable_trust decedent died on date survived by spouse the current trustee of trust is trustee under the terms of trust upon decedent’s death trust is to be divided into separate trusts as follows a generation-skipping qualified marital_deduction_trust gst_trust consisting of that amount of property if any that had a value equal to decedent’s available gst tax exemption a family qualified marital_deduction_trust family_trust consisting of the balance of the trust estate and in the event decedent’s estate made a partial election under sec_2056 a separate trust consisting of all property for which no qtip_election was made non-qtip trust assets totaling dollar_figurea were transferred to the family_trust assets totaling dollar_figureb were transferred to the gst_trust and assets totaling dollar_figurec were transferred to the non-qtip trust the terms of trust provide that the gst_trust and the family_trust are to pay income to spouse during spouse’s life upon spouse’s death any accumulated but undistributed_income from the gst_trust is to be distributed to spouse’s estate and the balance of the gst_trust is to be divided into equal shares for decedent’s grandchildren and held in further trust until the grandchildren reach specified ages upon the death of decedent’s spouse any accumulated but undistributed_income from the family_trust is to be distributed to spouse’s estate and the remainder of the family_trust is to be divided into equal shares for decedent’s children with the issue of a deceased child taking their parent’s share the non-qtip trust is to pay income to spouse during spouse’s lifetime upon spouse’s death any property remaining in the non-qtip trust is to be distributed in accordance with and as if it were a part of the family_trust article iii of decedent’s will specifically authorized the personal representative to form_706 united_states estate and generation-skipping_transfer_tax return make any election under sec_2056 you represent that the gst_trust and the family_trust both satisfy the requirements for a marital_deduction as qtip under sec_2056 for decedent’s estate was timely filed on date on schedule m of the form_706 decedent’s personal representative made an election under sec_2056 to treat both the family_trust and the gst_trust as qtip trusts for purposes of the estate_tax_marital_deduction no schedule r was filed with decedent’s form_706 and therefore decedent’s gst tax exemption was not allocated and no reverse_qtip_election was made with respect to any of the trusts decedent’s personal representative relied on law firm for advice and to prepare decedent’s form_706 firm discovered that the reverse_qtip_election had not been made on decedent’s spouse died on date during the preparation of the form_706 for spouse law plr-114847-04 form_706 with respect to the gst_trust and that decedent’s gst_exemption had not been allocated to the gst_trust you are requesting the following rulings an extension of time in which to make a reverse_qtip_election with respect to the gst_trust in view of the grant of the extension of time to make the reverse_qtip_election for the gst_trust the decedent is treated as the transferor of the gst_trust for gst tax purposes under sec_2652 and sec_2652 an extension of time to allocate decedent’s gst tax exemption to the gst_trust thus an amount equal to dollar_figureb of decedent’s gst_exemption may be allocated to the gst_trust pursuant to sec_2632 the family_trust for which a marital_deduction was allowed under sec_2056 and for which no reverse_qtip_election was or will be made will be included in the gross_estate of spouse under sec_2044 therefore pursuant to sec_2652 spouse will be treated as the transferor of the family_trust for gst tax purposes law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 plr-114847-04 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2044 provides that the value of the gross_estate shall include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides in relevant part that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made plr-114847-04 sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor sec_26_2654-1 provides that an individual's gst_exemption under sec_2632 may be allocated to the separate trusts created pursuant to this section at the discretion of the executor or trustee sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction sec_2642 provides in part that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides in part that except as otherwise provided in sec_26_2632-1 an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation- skipping transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted plr-114847-04 the due_date an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for plr-114847-04 extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief in the present situation the terms of trust directed that the trust be divided at decedent’s death into the gst_trust the family_trust and the non-qtip trust as a result of the qtip elections made on decedent’s form_706 decedent’s entire gst_exemption was allocated under the automatic allocation rules of sec_2632 to the non-qtip trust the assets in the gst_trust and the family_trust would be includible in spouse’s gross_estate pursuant to sec_2044 if decedent’s estate is allowed to make a reverse_qtip_election under sec_2652 with respect to the assets of the gst_trust decedent will be treated as the transferor of those assets for gst tax purposes spouse however would continue to be treated as the transferor of the family_trust for gst tax purposes based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to make a reverse_qtip_election with respect to the gst_trust in addition decedent’s estate is granted an extension of time to allocate decedent’s gst_exemption to the gst_trust because the allocation of all of decedent’s available gst_exemption to the gst_trust will precede in time the automatic allocation to the non-qtip trust the deemed_allocation rules under sec_2632 will not apply to allocate any of decedent’s gst tax exemption to the non- qtip_trust provided that the amount of gst_exemption allocated to the gst_trust equals the value of the gst_trust for federal estate_tax purposes the gst_trust will have an inclusion_ratio of zero the reverse_qtip_election and the gst_exemption allocations should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati plr-114847-04 ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
